DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendment filed 12/23/2020.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-18, have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over LEI et al (hereinafter LEI) (US 2017/0365106) in view of McClellan et al (hereinafter McClellan) (US 2008/0306996).
	Regarding claims 1, 11, 19, LEI discloses a vehicle occupant emergency health data system (method) (vehicle occupant medical information) (para. 0006), comprising: 
a vehicle occupant identification subsystem (a passenger identification process utilizes one or more identification subsystems provided to the vehicle for identifying specific passenger locations and/or identities) operable for identifying and determining a seating position of a vehicle occupant (seat sensors can identify occupancy or at least the fact that there is significant weight at a seat location. Occupant identity may be determined based on specific occupant weights previously encountered for common occupants as predetermined weight, paras. 0037, 0038) with a predetermined vehicle identification for a ride (vision systems with certain cameras can identify both occupant location and identities of previously viewed or known occupants, the identification can be done locally or by a cloud-based system) (paras. 0034, 0035, 0036, 0039); 
(abstract; a passenger identification process utilizes one or more identification subsystems provided to the vehicle for identifying specific passenger(s)/occupant(s) locations and/or identities, for instance, processor (figs. 1, 2, 3, paras. 0033, 0034, 0056) is designed to access an occupant profile including medical data relating to an occupant of the vehicle, identify a Public Safety Access Point (PSAP) with which the vehicle communicates, and send the medical data to the identified PSAP in response to the crash indicia, including identification of passenger(s)/occupant(s) done locally or by a cloud-based subsystem to which the vehicle uploads interior images) (paras. 0005, 0006, 0034, 0035); and 
one or more of a camera and a sensor (vision system) operable for obtaining health status information (medical history, para. 0033) from the identified vehicle occupant responsive to the occurrence of an emergency event (in an embodiment LEI discloses sending vehicle occupant medical (health) information to a public safety access point (PSAP) identified as a PSAP for processing accident data in response to receiving wireless notification from a vehicle reporting an accident, occupant’s medical information is retrieved from an occupant profile including previously saved medical information for an occupant currently present in a vehicle reporting the accident) (paras. 0006, 0033, 0034; 0040, lines 3-8); and 
a communication link operable for transmitting the seating position, the predetermined public health profile data, and the health status information of the identified vehicle occupant to an emergency responder or other third party corresponding to the occurrence of the emergency event (the identified information, such as seating position, public health data of the occupant/passenger, and status is communicated via the communication link from the vehicle to network 61) (paras. 0003, 0004, 0021, 0028); and 
a cloud subsystem (Lei teaches identification can be done via a cloud-based system to which the vehicle uploads information (interior images) of the vehicle and occupants, para. 0034) operable for storing the health status information of the identified vehicle occupant, vehicle data, and information regarding the occurrence of the emergency event (paras. 0034, 0035, 0036, 0039).  Lei does not expressly show correlating a specific type of emergency event with typical resulting heath status information.  McClellan teaches correlating a specific type of emergency event with typical resulting heath status information (information gathering is performed from specific crashes or accidents, that is, type of emergency event involving and related to particular crash or accident such as whether a passenger is bleeding, has obvious broken bones, or is unconscious wherein the emergency crash data associated with vehicle damage severity is correlated based on the resulting medical status information of the occupant) (paras. 0002, 0006, 0022, 0029).  The reference to specific type of emergency event refers to in the as filed disclosure at para. 0034, as “For example, the systems and methods of the present disclosure, coupled with other telematics systems and methods, provide very specific information related to what types of injuries occur in what types of accidents.”  Examiner notes that the term, “correlate a specific type of emergency event” is not clearly described.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of McClellan correlate an emergency event such as a crash or accident with a resulting medical (health) status information such as passenger bleeding, broken bones, or unconsciousness with system of Lei for the benefit of provide emergency response and medical personnel a more detailed estimate of the injuries that they will likely need to treat before they arrive on the scene of the occurrence of the emergency event.
	Regarding claim 11, this claim is analyzed and rejected for the same reasons as claim 1, 19, because the corresponding apparatus in claim 1, 19, can be used to practice the methods steps of claim 11.
	Regarding claims 3, 13, LEI discloses wherein the vehicle occupant identification subsystem is further operable for tagging (identifying) the presence and seating of an unidentified vehicle occupant (the vehicle can request identification of any occupant 207 that cannot otherwise be identified 205, and this can be done through interaction with a human machine interface (HMI) or in any other manner suitable for input of occupant identification, wireless device sensing technology capable of triangulating a device position and assigning a known user as being located at that position) (paras. 0033, 0034, 0039, see fig. 2, elements 203, 205, 207 identification subsystem identifying specific passenger locations and/or identities).  
	Regarding claims 4, 14, LEI discloses wherein the one or more of the camera and the sensor are further operable obtaining health status information from the unidentified vehicle occupant (occupant medical information) to an emergency responder or other third party corresponding to the occurrence of the emergency event (paras. 0003, 0006; para. 0039; para. 0040).  
	Regarding claims 5, 15, LEI discloses wherein the health status information comprises a camera image (paras. 0035, 0038, 0053).   
	Regarding claims 6, 16, LEI discloses, wherein a vehicle occupant injury state is determined by one or more of a system operator observing the camera image or video stream and an artificial intelligence algorithm analyzing the camera image (vehicle sensors are provided that can detect accident occurrence and automatically dialing emergency operators or other parties through vehicle telematics systems and damaged vehicle system can self-report or the damage can be detected by on-vehicle sensors) (para. 0002, 0003, 0031).     
	Regarding claim 7, LEI discloses wherein the vehicle occupant identification subsystem comprises one or more of a vehicle subsystem and the cloud subsystem (Identification can be done locally or by a cloud-based system to which the vehicle uploads interior images) (para. 0034, 0035).  
	Regarding claim 8, LEI discloses wherein a communication link couples one or more of the cloud subsystem and the public health profile data association subsystem directly or indirectly to an emergency responder or other third party (para. 0036, 0039, 0041).   
	Regarding claims 9, 17, LEI discloses wherein the health status information (profile) comprises one or more of identity, sex, age, personal health information and statistics, blood type, medications, allergies, pre-existing conditions, pregnancy status, physicians, and emergency contact information (para. 0046).  
	Regarding claims 10, 18, LEI discloses wherein the one or more of the predetermined public health profile data and the health status information are provided to the emergency responder or other third party with prior obtained consent of the vehicle occupant (the medical information of occupant made available is occupant profile including previously saved medical information cognizance of the occupant) (para. 0003, 0006).
	Regarding claim 20, the limitation recited is similar to limitation recited above with claim 3, 4 and 13, analyzed and treated likewise.

Claims 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEI et al (hereinafter LEI) (US 2017/0365106) in view of McClellan et al (hereinafter McClellan) (US 2008/0306996) and further in view of Tengler et al (hereinafter Tengler) (US 2013/0158778).
	Regarding claims 2, 12, LEI in view of McClellan discloses all limitation above with claim 1, 11.  LEI further discloses wherein the vehicle occupant identification subsystem comprises a processor executing one or more algorithm (interpreted as commands and routines), a near-field mobile device identification algorithm (Bluetooth), and a self- identification algorithm (para. 0002, 0015, 0028), except does not expressly show processor executing one or more of a facial recognition algorithm.  Tengler in a similar field of endeavor discloses processor 170 associated with the eye-tracking device 166 executes computer program code encoded on a computer readable medium which directs the eye-tracking device 166 to monitor the eye position and a facial imaging camera 168, which may be placed inside the vehicle interior 154 in any position that is in front of (either directly or peripherally) the vehicle driver, camera 168 is configured to take images or video of the vehicle driver's face while driving (paras. 0124, 0125, 0127, 0136).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the facial recognition process of Tengler wherein the processor executes computer program code with the system of LEI in view of McClellan for the benefit of monitor the facial position of the vehicle driver while the vehicle is in operation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached during 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.